Citation Nr: 1036346	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-17 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy of the bilateral lower extremities, claimed 
as either secondary to herbicide exposure or to service-connected 
type II diabetes mellitus.
 
2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to an evaluation in excess of 20 percent for type 
II diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1969 to March 1972, 
including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a July 2006 rating decision by the above Department 
of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities, claimed as either 
secondary to herbicide exposure or to service-connected type II 
diabetes mellitus, is herein REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


FINDINGS OF FACT

1.  An unappealed May 2005 rating decision denied service 
connection for bilateral peripheral neuropathy.

2.  The evidence associated with the claims file subsequent to 
the May 2005 decision was not previously submitted for 
consideration, relates to an unestablished fact necessary to 
establish the claim, and raises a reasonable possibility of 
substantiating the claim.  

3.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's hepatitis C is 
causally related to his active military service, and cirrhosis of 
the liver was not manifested during or within one year after his 
separation from service. 

4.  Throughout the rating period on appeal, the Veteran's 
diabetes mellitus has been managed with twice daily insulin 
injections and a restricted diet, and his activities have not 
been restricted.
CONCLUSIONS OF LAW

1.  The May 2005 rating decision, which denied service connection 
for bilateral peripheral neuropathy, is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.302 (2010).  

2.  New and material evidence to reopen the claim of entitlement 
to service connection for peripheral neuropathy of the bilateral 
lower extremities, claimed as either secondary to herbicide 
exposure or to service-connected type II diabetes mellitus, has 
been received, and the Veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108 (West 2002 & Supp. 2010); 38 
C.F.R. § 3.156(a) (2010).
   
3.  The Veteran's hepatitis C was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).

4.  The criteria for a rating in excess of 20 percent for type II 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.119a, Diagnostic Code 
7913 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2009).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter that 
describes what evidence would be necessary to substantiate those 
elements required to establish service connection that were found 
insufficient in the previous denial.  

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment and earning capacity, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  See 
Dingess v. Nicholson, supra.

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed herein, the Board has identified none.

In August 2005, VA sent the Veteran a letter informing him of the 
types of evidence needed to substantiate his increased rating and 
hepatitis C claims and its duty to assist him in substantiating 
his claims under the VCAA.  A letter was also sent to the Veteran 
in January 2006 regarding his peripheral neuropathy claim.  The 
letters informed the Veteran that VA would assist him in 
obtaining evidence necessary to support his claim, such as 
medical records, employment records, or records from other 
Federal agencies.  The Veteran was advised that it is his 
responsibility to provide or identify, and furnish authorization 
where necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although 
no longer required, the appellant was also asked to submit 
evidence and/or information in his possession to the RO.  
Additionally, the January 2006 letter informed the Veteran of the 
basis for the previous denial of his peripheral neuropathy claim, 
advised him that new and material evidence would be necessary to 
reopen the claim, and told him what the evidence would need to 
address in order to be considered new and material.  

The Board acknowledges that the contents of the August 2005 and 
January 2006 letters did not fully comply with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, the 
Board finds that any error in notice is non-prejudicial.  
Although the Veteran did not receive Dingess or Vasquez-Flores 
notice until after initial adjudication of the claim, it is clear 
that he was provided with the opportunity to participate in the 
processing of his claim so as to render any defect in notice non-
prejudicial.  For example, the July 2006 rating decision, May 
2007 SOC, and September 2008 and May 2009 SSOCs explained the 
basis for the RO's action, and the SOC and SSOCs provided him 
with additional 60-day periods to submit more evidence.  In 
addition, the Veteran has demonstrated through his submission of 
statements and additional evidence that he was aware of the type 
of evidence required to substantiate his claim.  Finally, the May 
2007 SOC included Dingess notice, and a letter was sent to the 
Veteran in May 2008 that explained how his diabetes mellitus 
claim would be evaluated and what type of evidence he would need 
to show entitlement to an increased rating.  The claim was 
subsequently readjudicated in the September 2008 SSOC.  

It appears that all obtainable evidence identified by the Veteran 
relative to his claims has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  

It is the Board's conclusion that the Veteran has been provided 
with every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Additionally, the 
Veteran has demonstrated knowledge of, and has acted upon, the 
information and evidence necessary to substantiate the pending 
claims.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 
(2007) (Court was convinced that the appellant and representative 
had demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Moreover, the Veteran has not 
identified any evidence which he would have submitted if Dingess 
notice had been provided earlier. 

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), treatment records from the 
Dallas VA Medical Center (VAMC), and private treatment records.  
Additionally, the Veteran was afforded VA examinations in March 
2005 and April 2009 with regard to peripheral neuropathy, 
February 2006 with regard to diabetes mellitus, and June 2006 
with regard to hepatitis C.  The Board finds that a new 
examination with regard to the Veteran's increased rating claim 
is not necessary, as there is sufficient current medical evidence 
addressing the Veteran's diabetes mellitus to decide the claim.  
See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claims under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  New and Material Evidence to Reopen Peripheral Neuropathy 
Claim
 
In September 1996, the Veteran raised a claim of entitlement to 
service connection for peripheral neuropathy.  This claim was 
denied in a March 1997 rating decision.  The Board confirmed the 
RO's denial of the claim in a February 1998 decision.  The 
Veteran did not appeal the Board's decision to the Court of 
Appeals for Veterans Claims.  Consequently, the decision of the 
Board became final.  See 38 U.S.C.A. § 7266; 38 C.F.R. 
§§ 20.1100, 20.1104.

In January 2005, the Veteran filed a request to reopen his claim 
for service connection for peripheral neuropathy.  The claim was 
denied in a May 2005 rating decision.  The Veteran did not file a 
timely appeal.  Consequently, the May 2005 rating decision became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

Finally, in December 2005, the Veteran again filed a request to 
reopen his claim, and the claim was denied by the RO in the July 
2006 rating decision that is the subject of this appeal.

Based on the procedural history outlined above, the issue for 
consideration with respect to the Veteran's claims is whether new 
and material evidence has been received to reopen the claim.  

It appears that the RO addressed the peripheral neuropathy claim 
on the merits in its July 2006 rating decision.  However, the 
preliminary question of whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its merits.  
Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. 
Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of 
the manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material evidence 
has been presented.  

Effective from August 29, 2001, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under section 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the Veteran in developing the facts necessary for his 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (eliminating the previous 
requirement of a well-grounded claim).

The evidence of record at the time of the last final May 2005 
rating decision denying the Veteran's claim of entitlement to 
service connection for peripheral neuropathy included service 
treatment records (STRs), outpatient records from the Dallas 
VAMC, and a March 2005 VA examination.       

The STRs were negative for neurological complaints or diagnoses.  
The VAMC records showed treatment for neurological symptoms, but 
no definitive diagnosis.  Moreover, the records showed that the 
neurological symptoms had not subsided within 2 years of the date 
of onset, and there were no competent opinions relating the 
neuropathy to herbicide exposure.  Further, the March 2005 VA 
examiner opined that the neurological findings were more likely 
the result of severe cervical spine and disc disease and were not 
secondary to the Veteran's diabetes mellitus.    

Based on the above evidence, the claim was denied.  Specifically, 
the RO in May 2005 determined that there was no evidence that the 
Veteran's peripheral neuropathy was incurred in active service or 
caused or aggravated by his diabetes mellitus.  

Evidence added to the record since the time of the last final 
denial in May 2005 includes outpatient records from the Dallas 
VAMC and a VA examinations from February 2006 and April 2009.  In 
an October 2007 statement, K. G. G., a nurse practitioner at the 
VAMC, opines that the Veteran's neuropathy is most likely due to 
his long-standing diabetes.        

The evidence added to the record since the previous May 2005 
denial constitutes new and material evidence.  It addresses the 
existence of a nexus between the Veteran's neuropathy and a 
service-connected disability, which is an unestablished fact 
necessary to substantiate the claim.  Further, it is not 
redundant, as there have been no previous records containing a 
favorable nexus opinion.  Finally, it does raise a reasonable 
possibility of substantiating the peripheral neuropathy claim.  
Therefore, the Board finds that the criteria under 38 C.F.R. 
§ 3.156(a) have been satisfied, and the claim is reopened.  

As mentioned in the Introduction, The Board will address the 
underlying issue of entitlement to service connection for 
peripheral neuropathy of the bilateral lower extremities, claimed 
as either secondary to herbicide exposure or to service-connected 
type II diabetes mellitus, in the REMAND portion of this 
decision.

III.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) 
(2010). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for disease that is diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as cirrhosis of the liver, become manifest to a 
degree of 10 percent or more within one year after the date of 
separation from such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While 
the disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to the 
required degree during that time.  Id.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis

The Veteran contends that his hepatitis C was incurred in active 
service.  Specifically, at a June 2008 hearing at the RO, the 
Veteran testified that he believed it was due to a helicopter 
crash that occurred when he was in Vietnam.  Two helicopters 
crashed, and the Veteran assisted an officer who was bleeding.  
The Veteran noted that he also had nicks and cuts on his arms.  
Additionally, he testified that he shared toothbrushes and 
shaving equipment with other soldiers.  

The Veteran's STRs are negative for any manifestation of 
hepatitis or liver problems.  Specifically, the July 1972 
separation examination is negative for liver problems, and does 
not indicate he had any tattoos.  

The first documentation of hepatitis C is a July 1994 
hospitalization summary from the Dallas VAMC.  In this regard, 
the Board notes that evidence of a prolonged period without 
medical complaint or treatment, and the amount of time which has 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  The Veteran was hospitalized by court order, 
apparently relating to either public intoxication or DWI charges.  
Laboratory studies showed a positive test for hepatitis C, 
although it is uncertain as to whether this was the first time 
the Veteran was diagnosed as having the virus.  He was also 
diagnosed with alcohol dependence and polysubstance abuse.     

The following month, in August 1994, the Veteran told his doctor 
that he had unprotected sex 2 years before, and believed he 
contracted the hepatitis C virus then.

An August 2001 VAMC note indicates 6 months of Rebetron treatment 
and 6 months of Interferon/Ribavirin treatment.  He was currently 
on maintenance treatment.  However, the medication was to be 
discontinued, as the Veteran was undergoing surgery for a hernia 
repair, and he had side effects such as headaches that did not 
respond to medication, as well as strange "jerking" motions.  

In March 2002, the Veteran expressed interest in treatment where 
he would be phlebotomized monthly.  The doctor stated that he 
would be placed on the list for transplant, and that the 
phlebotomy study would not be started until 2003.  

In April 2003, the Veteran complained of pain over his liver, but 
denied pruritis or coke-colored urine.  His headaches went away 
about a month after he stopped taking Interferon/Ribavirin.  The 
physician's assistant stated that no further Interferon-based 
therapy was indicated, and she would contact the Veteran if new 
treatment was developed.

In October 2005, M.A.P., the same physician's assistant, wrote a 
statement in which she opined that it was as likely as not that 
the Veteran was infected with the hepatitis C virus when he 
assisted a wounded soldier and was exposed to his blood in 
Vietnam in April 1971.  M.A.P. also wrote that the Veteran denied 
a history of blood transfusions, tattoos, intravenous drug use, 
intranasal cocaine use, or sex with prostitutes.  

In June 2006, the Veteran was afforded a VA examination.  The 
examiner reviewed the Veteran's claims file, noting that he was 
diagnosed with hepatitis C in 1994 and had undergone 2 types of 
treatment in 2000 and 2001 with no response.  Further, the 
Veteran had no risk factors for hepatitis C.  He denied any 
history of blood transfusion, tattoos, intravenous drug use, 
intranasal cocaine, or sex with prostitutes.  The Veteran stated 
he had had 2 girlfriends since active service.  He had a smoking 
history of three-fourths pack of cigarettes for the last 19 
years, and a history of alcohol abuse, although he quit drinking 
14 years before.  He told the examiner that he was involved in a 
helicopter crash where he helped a wounded soldier and was 
exposed to his blood.  No other history or risk factors were 
provided.  The examiner opined that the Veteran's hepatitis C was 
not at least as likely as not caused by the risk factors provided 
by the Veteran when he was in service.

In October 2007, an ultrasound showed an enlarged cirrhotic 
liver.  In July 2008, an MRI showed a nodular contour to the 
liver consistent with cirrhosis and a possible tumor was 
detected.  The Veteran was to follow up regularly to check on the 
tumor and for alpha-fetoprotein levels, used to detect cancer.

Based on the foregoing evidence, the Board finds that the weight 
of the evidence is against a grant of service connection for 
hepatitis C.  

In analyzing this case, the Board has first considered the one-
year-post-service presumptive provision for diseases listed in 
38 C.F.R. § 3.309(a).  While cirrhosis is listed under that 
regulation, there is no evidence that the Veteran had liver 
problems within one year following his separation from service.  
Therefore, the Board finds that there is no evidence that he had 
a liver disorder during service or within his first post-service 
year, and thus, the presumption in section 3.309(a) does not 
apply.  

Next, the competent evidence weighs against a grant of service 
connection.  The Board has considered the opinions of M.A.P., the 
physician's assistant, and that of the June 2006 VA examiner, an 
M.D., and has assigned greater weight to the VA examiner's 
opinion in finding that the Veteran's hepatitis C was not 
incurred in service.  In cases such as this, where there are 
conflicting statements or opinions from medical professionals, it 
is within the Board's province to weigh the probative value of 
those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993), the U.S. Court of Veterans Appeals stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that 
the physician reaches. . . .  As is true with any 
piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province 
of the adjudicators . . . .

So long as it provides an adequate reason or basis for doing so, 
the Board does not err by favoring one competent medical opinion 
over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Greater weight may be placed on one examiner's opinion over 
another depending on factors such as reasoning employed by the 
examiners and whether or not, and the extent to which they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994).  In addition, the 
thoroughness and detail of a medical opinion are among the 
factors for assessing the probative value of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In this case, both the VA examiner and M.A.P. noted the Veteran's 
denial of common risk factors for contracting hepatitis C, and 
dalso noted the history which the Veteran provided to them of the 
helicopter crash in service.  However, the two professionals 
reached opposite conclusions.  The Board finds the VA examiner's 
opinion to be more probative, based on several factors.  First, 
the VA examiner noted that he thoroughly reviewed the Veteran's 
service treatment records in reaching his opinion.  There is no 
indication that M.A.P. had access to, and reviewed, the Veteran's 
records.  Second, review of the Veteran's STRs does not reveal 
any documentation of the helicopter crash which he has describes, 
nor is there any documentation that the Veteran sought medical 
treatment for the cuts and nicks he said he incurred.  Finally, 
as noted above, in August 1994, the Veteran told his doctor that 
he believed he contracted the hepatitis C virus after having 
unprotected sex 2 years prior.  Thus, it appears that the 
Veteran's history is positive for at least one of the risk 
factors for hepatitis C.

Next, continuity of the disorder has not been established by the 
evidence.  The Board acknowledges that the Veteran is competent 
to give evidence about what he experienced; for example, he is 
competent to discuss his symptoms of abdominal pain and other 
experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, the Federal Circuit Court has held that in 
certain situations, lay evidence can even be sufficient with 
respect to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007), the Federal Circuit commented that competence to establish 
a diagnosis of a condition can exist when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See also Davidson v. 
Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may 
comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Furthermore, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of 
issues which involve medical knowledge, such as the diagnosis of 
a disability and the determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

The Veteran's hepatitis C infection is not capable of lay 
observation; rather, detection of the infection requires clinical 
evaluation, blood tests, biopsies, and ultrasounds.  However, 
even if the symptoms of the infection were found to be capable of 
lay observation, and thus his statements could be considered to 
constitute competent evidence, the Board finds that the evidence 
is not credible.  The STRs show no evidence of any liver problems 
or related symptoms during service.  Following service, there was 
no documentation of a hepatitis infection until 1994, more than 
20 years after his separation from service.  Although he is 
clearly sincere in his beliefs, in light of these factors, the 
Veteran's current statements to the effect that he has 
experienced continuous symptomatology since active service, while 
competent, are not deemed to be credible.  Therefore, the absence 
of documented complaints or treatment for 22 years following his 
military discharge is more probative than his current 
recollection as to symptoms experienced in the distant past.  See 
Curry v. Brown, 7 Vet. App. 59 (1994).  Accordingly, continuity 
of symptomatology is not established by either the competent 
evidence or the Veteran's own statements.  

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against a finding that the Veteran's hepatitis C 
was incurred during, or as a result of, active service.  
Accordingly, the benefit-of-the-doubt doctrine is inapplicable in 
the final analysis, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
supra.

IV.  Increased Rating Claim

A.  Applicable Law

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based upon the average impairment of earning 
capacity. Individual disabilities are assigned separate 
diagnostic codes.  See 38 C.F.R. § 4.1.  In addition, where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7 (2010).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the limitation 
of activity imposed by the disabling condition, and 38 C.F.R. § 
4.2, which requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  Additionally, 38 C.F.R. § 4.10 provides that the 
basis of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily life, 
including employment.  These requirements for the evaluation of 
the complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and any 
changes in the condition.

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

In this case, the Veteran has been assigned an evaluation under 
Diagnostic Code (DC) 7913, which falls under the Schedule of 
Ratings for the endocrine system, found in 38 C.F.R. § 4.119.  
Under DC 7913, which specifically addresses evaluation of 
diabetes mellitus, a 10 percent evaluation is assigned where the 
disorder is manageable by a restricted diet only.  A 20 percent 
evaluation is 

assigned where diabetes requires insulin and restricted diet, or 
an oral hypoglycemic agent and a restricted diet.  A 40 percent 
evaluation is assigned where diabetes requires insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities).  A 60 
percent evaluation is assigned where the disease requires 
insulin, a restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring one 
or two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent evaluation is 
assigned where diabetes requires more than one daily injection of 
insulin, a restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring at 
least 3 hospitalizations per year or weekly visits to a diabetic 
care provider, plus either progressive loss of weight and 
strength or complications that would be compensable if separately 
evaluated.  

Note (1) to Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be rated separately unless they 
are part of the criteria used to support a 100 percent rating 
(under DC 7913).  Noncompensable complications are considered 
part of the diabetic process under DC 7913.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
supra.

B.  Facts and Analysis
 
In this case, the Veteran contends that he is entitled to an 
increased rating for his service-connected type II diabetes 
mellitus.  He was initially awarded service connection in an 
April 2003 rating decision, and was assigned a 20 percent 
evaluation under DC 7913 effective from January 30, 2003, the 
date the Veteran's claim for service connection was received. 


The Veteran filed a claim for an increased rating in June 2005.  
The claim was denied in a November 2005 rating decision, and the 
denial was confirmed in the July 2006 rating decision which is 
the subject of the present appeal.

The Board has reviewed the medical evidence covering the time 
period on appeal, and finds that the disability picture shown 
most nearly reflects the currently assigned rating of 20 percent 
under DC 7913.  

A June 2004 VAMC treatment note indicates the Veteran was taking 
insulin injections twice daily, and he reported that he had 3 
hypoglycemic episodes since the last visit.  However, the doctor 
noted that the Veteran's hypoglycemic episodes consisted of 3 
instances of fingerstick blood glucose levels of 82, which is 
actually a desirable level.  The doctor noted that the Veteran 
was so accustomed to hyperglycemia that values less than 100 
caused him to exhibit the symptoms of hypoglycemia (shakiness and 
lightheadedness).  He reported no physical exercise due to 
physical limitations.  The Veteran's insulin was increased and he 
was advised to get a dietitian consultation to make better 
decisions with regard to a diabetic diet.  A July 2004 note 
states that the Veteran was unable to exercise due to his 
neuropathy pain.  

In September 2005, the Veteran continued to take insulin 
injections twice daily, and his exercise consisted of walking 
around the house during his daily activities.  The Veteran 
complained that his diabetes made him have low energy levels.  He 
had to care for his autistic brother and several dogs at home.  
The nurse practitioner advised the Veteran to attend a nutrition 
class at the next visit and increase walking with his pets on a 
daily basis.  

The Veteran was afforded a VA examination in February 2006.  The 
Veteran said he checked his blood sugar levels 3 times a day.  He 
continued to take insulin twice daily.  He reported no 
hypoglycemia.  In fact, his blood sugars were often running close 
to 200.  He had polyuria and no dysuria.  He followed a diet 
restricted in carbohydrates and fats.  He took no oral medication 
for the diabetes.  There were no major changes in his vision.  He 
had transient blurriness, but no double vision or blind areas.  
He had intermittent tingling and numbness in his feet and legs.  
The Veteran seemed to have generalized weakness in the lower 
extremities in both the proximal and distal muscles.  However, 
there were normal deep tendon reflexes in the biceps, knees, and 
ankles, and sensory examination disclosed normal sensation in the 
fingers to light touch and to vibration.  There was a slight 
decrease in sensation to vibration in the toes, but light touch 
was maintained in the feet except the toes.  Pinprick was also 
felt in the feet, including the toes.  The examiner assessed 
diabetes mellitus with good control on twice daily insulin 
dosages, and no objective evidence of peripheral neuropathy in 
the extremities.

In June 2007, the Veteran went to the VAMC for a check-up on his 
glucose management.  His last visit to the diabetes clinic was in 
March.  His insulin levels had been increase by his primary care 
physician since then.  The Veteran complained of fatigue.  He was 
often tired, and had not set routine of activities.  

An October 2007 VAMC treatment note indicates the Veteran had no 
retinopathy on examination in January 2006.  He continued to take 
insulin twice daily.  He reported a few hypoglycemic events.  

At an April 2009 VA examination to address the Veteran's 
neuropathy, the Veteran stated that he continued to take insulin 
twice daily.  

Based on the foregoing, the Board finds that the criteria for the 
next higher evaluation of 40 percent have not been met, and that 
the Veteran's disability picture most nearly reflects the 
currently assigned 20 percent evaluation under DC 7913.    

As stated above, the criteria for a 40 percent evaluation under 
DC 7913 include not only the use of insulin and dietary 
restrictions, but also regulation of activities.  While the 
evidence shows that the Veteran is insulin dependent and has been 
asked to follow a restricted diet in order to control his 
diabetes, there is no evidence that his occupational or 
recreational activities have been restricted due to his diabetes.  
Indeed, the Veteran's treatment providers, as noted specifically 
in a September 2005 VAMC treatment note above, seem to encourage 
the Veteran to increase his activity and exercise.  Additionally, 
a July 2004 VAMC note indicates that the Veteran did not exercise 
due to his neuropathy pain.  Thus, the criteria for a 40 percent 
rating have not been met.  

The Board has also considered the rating criteria for the 60 
percent rating category, which include all those in the 40 
percent category plus episodes of ketoacidosis or hypoglycemic 
reactions requiring 1 or 2 hospitalizations per year or twice-a-
month visits to a diabetic care provider, plus complications that 
would not be compensable if separately rated.  The Board notes 
that the Veteran reported episodes of hypoglycemia, but none 
requiring hospitalization.  Further, the medical documentation 
does not support twice-a-month visits to a diabetic care 
provider.  Indeed, a June 2007 note from the diabetes clinic at 
the VAMC indicates he had last been seen in March of that year.  
Thus, the Veteran is lacking the criteria necessary for a 60 
percent evaluation under DC 7913. 

The Board has considered whether the Veteran has any 
complications of diabetes that would allow for a separate 
evaluation.  The issue of peripheral neuropathy is addressed in 
the REMAND portion of the decision below.  Additionally, there is 
no evidence of erectile dysfunction or retinopathy.  Thus, there 
are no additional bases upon which to award any additional 
separate evaluations.  

The Board has considered the complaints of pain and functional 
limitation detailed above, and acknowledges that the Veteran is 
competent to give evidence about the symptoms he has experienced.  
See Layno, supra.  However, despite the complaints and the 
objective findings of limitations due to diabetes, the evidence 
nevertheless fails to demonstrate a disability picture that more 
nearly approximates a higher evaluation for type II diabetes 
mellitus.  

Accordingly, the preponderance of the evidence is against the 
claim for an evaluation for diabetes mellitus in excess of 20 
percent.  Therefore the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, supra.



ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for peripheral neuropathy of 
the bilateral lower extremities, claimed as either secondary to 
herbicide exposure or to service-connected type II diabetes 
mellitus, is reopened and, to this extent only, the appeal is 
granted.

Service connection for hepatitis C is denied.

Entitlement to an evaluation in excess of 20 percent for type II 
diabetes mellitus is denied.  


REMAND

The Board is of the opinion that VA's duty to assist includes 
affording the Veteran a VA examination with regard to his 
peripheral neuropathy claim under the facts and circumstances of 
this case.  

VA will provide a medical examination which includes a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§5103A(d)(2).  

The Veteran contends that he has peripheral neuropathy that was 
caused by exposure to Agent Orange when he was in Vietnam, or in 
the alternative, is related to his service-connected diabetes 
mellitus.

In certain cases, service connection can be presumed if a veteran 
was exposed to a herbicide agent during active service.  
Presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent with 
chloracne; type II diabetes; Hodgkin's disease; multiple myeloma; 
non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Note 2 of the 
regulation pertaining to these conditions specifies that the term 
"acute and subacute peripheral neuropathy" means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years of 
the date of onset.  

Presumptive service connection for the above disorders as a 
result of Agent Orange exposure is warranted if the requirements 
of 38 C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.309(e).  The governing law provides that a "veteran 
who, during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent . . . unless 
there is affirmative evidence to establish that the veteran was 
not exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

Pursuant to Section 3 of the Agent Orange Act of 1991, Pub. L. 
No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs 
(Secretary) entered into an agreement with the National Academy 
of Sciences (NAS) to review and summarize the scientific evidence 
concerning the association between exposure to herbicides used in 
Vietnam and various diseases suspected to be associated with such 
exposure.  The NAS was to determine, to the extent possible, 
whether there was a statistical association between the suspect 
disease and herbicide exposure, taking into account the strength 
of the scientific evidence and the appropriateness of the methods 
used to detect the association; the increased risk of disease 
among individuals exposed to herbicides during the service in the 
Republic of Vietnam during the Vietnam era; and whether there is 
a plausible biological mechanism or other evidence of a causal 
relationship between herbicide exposure and the suspect disease.  
The NAS was required to submit reports of its activities every 
two years.

The Secretary, under the authority of the Agent Orange Act of 
1991 and based on studies by the NAS, has determined that there 
is no positive association between exposure to herbicides and any 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. 
Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 
Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-
08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 
2007).  The most recent issuance by the Secretary has added AL 
amyloidosis to the list of presumptive disabilities in the 
regulation.  See Final Rule, 74 Fed. Reg. 21,258-260 (May 7, 
2009).  In addition, a proposed regulation would add ischemic 
heart disease, Parkinson's disease, and hairy cell leukemia to 
the list of diseases presumptively associated with exposure to 
herbicides in Vietnam.  75 Fed. Reg. 14,391 (March 25, 2010); 
issued as a Final Rule, 75 Fed. Reg. 53,202 (August 31, 2010).  

When a disease is first diagnosed after service but not within an 
applicable presumptive period, service connection may 
nevertheless be established by evidence demonstrating that 
disease was in fact incurred during service.  See Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there is no 
presumptive service connection available, direct service 
connection can be established if the record contains competent 
medical evidence of a current disease process with a relationship 
to exposure to an herbicide agent while in military service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee at 1043-44.

Secondary service connection may also be established, under 38 
C.F.R. § 3.310(a), for non-service-connected disability which is 
aggravated by service connected disability.  "Aggravation" is 
defined for this purpose as a chronic, permanent worsening of the 
underlying condition, beyond its natural progression, versus a 
temporary flare-up of symptoms.  In such instance, a veteran may 
be compensated for the degree of disability over and above the 
degree of disability which existed prior to the aggravation of 
the non-service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).

In a September 1997 hearing at the RO before a Decision Review 
Officer, the Veteran testified that, about a month-and-a-half 
before he left Vietnam, he complained about back stiffness and 
immobility of his legs.  He was sent to see a doctor, but the 
doctor refused to see him because he was not in pain.  The 
Veteran's STRs, however, do not document this incident, nor are 
there any other documented symptoms or diagnoses of peripheral 
neuropathy or other neurological problems.  The Veteran's July 
1972 separation examination report shows a normal neurologic 
evaluation.  

The Veteran also testified at the September 1997 hearing that he 
began experiencing severe symptoms 2 weeks after he returned from 
Vietnam, including feeling like his body was vibrating.  In May 
1972, he also had numbness in his hands and arms, for which his 
family doctor, Dr. C. O., prescribed application of ointment.  As 
of the hearing date, the Veteran had been unable to locate Dr. C. 
O.'s records, as the doctor retired.  

Following separation from service, the first documentation of 
neurological complaints is a July 1994 treatment note from the 
VAMC.  The Veteran had been hospitalized for alcohol dependency, 
and it was noted during a psychological evaluation that he fit 
the criteria for somatization disorder.  His anxiety manifested 
as somatic sensations and complaints.  

In September 1994, the Veteran complained of an altered gait and 
stumbling, decreased motor functioning, that his whole body was 
vibrating, and that he had dysthesia/paresthesias.  There was 
decreased pinprick sensation to the left dorsum of the foot, but 
proprioception was intact.  The Veteran's gait was within normal 
limits, and range of motion was full with encouragement.  The 
doctor assessed multiple vague complaints with tight musculature, 
and prescribed physical therapy. 

Later that month, the Veteran had similar complaints, in addition 
to migrating numbness.  The doctor assessed mild bilateral carpal 
tunnel syndrome and multiple somatic complaints in atypical 
patterns, noting no evidence of peripheral neuropathy.     

In November 1994, the Veteran had a neurology consultation.  It 
was noted he had multiple somatic complaints which included 
tremulousness of his extremities.  He also had episodes of 
stiffness when attempting certain motor movements.  On physical 
examination, CN II to XII were intact.  Motor was 5/5 throughout 
with fine tenor in all extremities.  Sensory examination was 
intact with a slight decrease on the lateral aspect of the right 
foot.  The Veteran had brisk reflexes.  The doctor assessed 
elements of alcoholic degeneration with a cervical spine x-ray 
showing degenerative joint disease at C5-C5.  He ordered an MRI 
of the cervical spine, which showed central disc bulges at C5-C6 
and C4-C5.  

The Veteran reported similar complaints in December 1995, and was 
diagnosed with alcohol dependence, chronic low back pain, and 
somatization disorder, among other conditions.  In April 1996, he 
began taking Tramadol for his symptoms.  

In December 2001, the Veteran reported a 7 or 8 year history of 
tremors and body jerking that had been worse in the last 3 weeks.  
He also complained of disequilibrium with walking, such that he 
was using a walker.  He reported 2 prior evaluations by 
neurologists with no definitive diagnosis.  

In May 2002, the Veteran had a neurology consultation at the 
VAMC.  He described a 30 year history of stiffness in the entire 
body, difficulty walking, tingling, jerking, and tremor, which 
had been worsening over the last decade, with a significant 
increase in the last 2 years.  He reported a constant need to 
move to avoid stiffness.  If he walked while standing straight, 
he could only take small steps, but with his walker, he could 
take longer strides.  He had been using a walker for 4 years.  
The Veteran also complained of unsteadiness and tingling over the 
entire body.  He also had tremors that worsened with activity.  
He felt like his entire body was vibrating.  On physical 
examination, CN II to XII were intact, and muscle strength was a 
5 out of 5.  There was no resting tremor; however, tremor was 
elicited during muscle examination with minor tremor present in 
jaw when opening his mouth.  There was decreased proprioception 
in the left lower extremity.  Deep tendon reflexes were 3+ in the 
upper extremities, 2+ in the lower extremities, and 1+ at the 
ankles.  The Veteran's gait consisted of extremely small 
shuffling steps, and the Veteran was unsteady while standing 
upright.  He had normal finger to nose, heel to shin, and rapid 
alternating hand movement tests.  The doctor concluded that the 
Veteran's history, physical examination, and studies were unable 
to elicit a neurologic cause for the Veteran's symptoms, and 
opined that the symptoms were likely due to somatoform disorder.  

In April 2003, the Veteran complained of severe muscle rigidity 
and jerking.  He had cognitive symptoms as well, which interfered 
with his daily life.  An MRI of the brain conducted in October 
2001 was noted to be normal.  The doctor stated the symptoms were 
possibly consistent with Parkinson's, but were also concerning 
for other neurologic processes, such as amyotrophic lateral 
sclerosis, Creutzfeldt-Jakob disease, ureaplasma urealyticum, 
etc.   The Veteran continued to take Tramadol.

An EMG study was conducted in February 2005 that showed mild 
right median nerve demyelinating neuropathy consistent with 
carpal tunnel syndrome on the right, but was otherwise normal.  

In March 2005, the Veteran was afforded a VA examination.  A 
recent  X-ray of the cervical spine had shown severe degenerative 
changes.  The examiner noted the February EMG study results, and 
a repeat EMG was consistent.  The Veteran had an unsteady gait, 
but could walk without support from the walker.  Neurological 
examination revealed a stocking glove type of hypoesthesia 
involving the hands to wrists and lower extremities to mid-leg.  
The knee reflexes were somewhat hyperactive.  The examiner opined 
that the neurological findings were more likely the result of 
severe cervical spine and disc disease and not secondary to the 
diabetes mellitus which the Veteran had been diagnosed with one-
and-a-half years ago.  

In December 2005, the Veteran reported neuropathy in his feet, 
with shooting pains mostly at night that were partially improved 
with Gabapentin.  

In January 2006, the Veteran sought treatment for neck pain.  
Sensory function was intact to light touch.  However, he had 
decreased sensation of the entire region of the left side, 
ranging from C3 to C5, to T8, as well as L2 to S2.  The doctor 
assessed somatoform disorder and cervical facet degenerative 
joint disease, leading to cervical muscle spasm and cervical 
intermediate headache.  

The Veteran was afforded another VA examination in February 2006.  
He complained of numbness and tingling in the feet and lower 
legs.  He was vague about the location and had difficulty 
describing it.  He complained of trouble walking for a long time 
and said that, although he had seen numerous physicians, there 
had been no clear diagnosis of his problems.  The examiner noted 
the May 2002 neurologist's assessment of somatoform disorder.  
The Veteran was currently taking Gabapentin for his neuropathic 
pain, but felt little relief.  He also took Methadone daily for 
pain involving the legs and arms.  On examination, the Veteran 
seemed to have generalized weakness in the lower extremities in 
both proximal and distal muscles but normal deep tendon reflexes 
in the biceps, knees, and ankles.  Sensory examination disclosed 
normal sensation in the fingers to light touch and vibration, 
with a slight decreased sensation to vibration in the toes.  
However, light touch was maintained in the feet except for the 
toes.  Pinprick was felt in the feet including the toes.  The 
examiner assessed no objective evidence of peripheral neuropathy 
in the extremities. 

In October 2007, K.G.G., a nurse practitioner at the VAMC, wrote 
that the Veteran's neuropathy was most likely due to long-
standing diabetes in conjunction with Charcot feet.  She did not 
provide any basis for her opinion.

At an April 2009 VA examination, the Veteran complained of 
numbness and tingling in his lower extremities, mainly at the 
bottom of his feet.  He also reported muscle cramps and vibrating 
in his toes.  He was unable to walk long distances.  He was 
taking Gabapentin and Methadone.  He stated the symptoms in his 
lower extremities had been going on since 1993.  On examination, 
motor strength was 5 out of 5 in the upper and lower extremities.  
Deep tendon reflexes were 2+ in the knees and 2+ in the ankles.  
Sensory examination revealed normal sensation to light touch and 
vibration in the bilateral lower extremities.  The examiner found 
no evidence of peripheral neuropathy.  Moreover, the examiner 
noted that the Veteran's symptoms began in 1993, which preceded 
the diagnosis of diabetes.  Thus, his present symptoms were not 
due to diabetes mellitus.  

Based on the multiple diagnoses and possible etiologies for the 
Veteran's neurologic symptoms, described above, the Board finds 
that a VA examination is necessary to clarify the diagnosis and 
to obtain an opinion regarding the likely cause or etiology of 
his symptoms.  

Accordingly, the case is REMANDED for the following action:

Afford the Veteran an examination with a 
neurologist with regard to the causation or 
etiology of his neurologic symptoms.  Any and 
all indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished, and a complete rationale for any 
opinion expressed should be provided.  The 
claims file, to include a copy of this 
Remand, must be made available to the 
examiner for review of the medical history 
in conjunction with the examination, and 
the examination report should reflect that 
such review was accomplished.   

a.  First, the examiner should identify 
any and all current diagnoses relating to 
Veteran's neurologic symptoms.  If any 
neurologic diagnosis is assessed, the 
examiner should comment on the multiple 
diagnoses of somatoform disorder 
throughout the VAMC treatment records.  In 
addition, if peripheral neuropathy is 
diagnosed, the examiner should comment on 
the findings of the February 2006 and 
April 2009 VA examiners, who assessed no 
objective evidence of peripheral 
neuropathy.   

b.  Next, the examiner should address the 
issue of whether it is at least as likely 
as not (i.e., to at least a 50/50 degree 
of probability) that any currently 
diagnosed neurological disability was 
incurred during active service as a result 
of herbicide exposure, or whether such 
incurrence is unlikely (i.e., less than a 
50-50 probability).  The examiner must 
provide an explanation for the opinion 
reached.

c.  Next, the examiner should address the 
issue of whether it is at least as likely 
as not (i.e., to at least a 50/50 degree 
of probability) that any currently 
diagnosed neurological disability was 
caused or aggravated by the Veteran's 
diabetes mellitus, or whether such 
causation or aggravation is unlikely 
(i.e., less than a 50-50 probability).  
The examiner must provide an 
explanation for the opinion reached, 
to include a comment regarding the 
October 2007 opinion of K.G.G. and the 
April 2009 VA examiner's opinion.

d.  Finally, the examiner should address 
the issue of whether it is at least as 
likely as not (i.e., to at least a 50/50 
degree of probability) that any currently 
diagnosed neurological disability is a 
manifestation of the multiple other 
etiologies that have been suggested in the 
Veteran's medical records, to include 
Parkinson's, alcoholic degeneration, and 
cervical radiculopathy, or whether such 
causation is unlikely (i.e., less than a 
50-50 probability).  The examiner must 
address each potential etiology listed 
above and provide an explanation for 
the opinion reached.

e.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

f.  Note: The term "aggravated" for 
legal purposes denotes a chronic, 
permanent worsening of the underlying 
condition, beyond its natural progression, 
versus a temporary flare-up of symptoms.  
Aggravation will be established by 
determining the baseline level of severity 
of the non- service-connected condition 
before the aggravation and deducting that 
baseline level, as well as any increase 
due to the natural progress of the 
condition, from the current level for 
which compensation is being claimed.

g.  If the opinion and supporting 
rationale cannot be provided without 
invoking processes relating to guesses or 
judgment based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the report, and explain why 
this is so.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


